Exhibit 10.18.2



FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

This First Amendment to Revolving Credit Agreement (this "Amendment") is entered
into as of April 1, 2014, by REGIONS BANK, an Alabama banking corporation
("Lender"), and RJ SECURITIES, INC., a Florida corporation ("Borrower").
RECITALS:
A.    Lender and Borrower previously executed that Revolving Credit Agreement,
dated as of November 14, 2012 (the "Credit Agreement"); and
B.    The parties wish to amend the Credit Agreement in certain respects;
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:
1.Definitions. As used below in this Amendment, capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
2.    Amendments to Credit Agreement. The definition of "Eligible Auction Rate
Securities Value" in Section 1.1 of the Credit Agreement is hereby amended by
adding the following language as an additional and final paragraph:
Notwithstanding the foregoing, commencing March 31, 2014, and thereafter for as
long as Borrower does not request a Subsequent Advance, neither of the
Collateral Valuation Dates of March 31, 2014 or September 30, 2014 shall trigger
any requirement that Borrower obtain a Third-Party Appraisal, and the relevant
Eligible Auction Rate Securities Value may instead be determined by Borrower
internally in accordance with Section (c) above in this definition. If, on or
after March 31, 2014, Borrower requests a Subsequent Advance that would cause
the aggregate principal amount of the Loan outstanding to exceed the sum of $5
million, then, as an additional condition to such Subsequent Advance, Borrower
shall deliver to Lender a Third-Party Appraisal prepared as required by Section
(b) above in this definition, as of the most recent preceding Collateral
Valuation Date.
3.    No Events of Default. Borrower acknowledges, warrants, and represents
that, as of the effectiveness of this Amendment, no Event of Default or Default
exists under the Loan Documents.
4.    Borrower's Affirmation of the Loan Documents. Borrower acknowledges,
warrants, and represents that (i) its obligations to pay the Obligations
pursuant to the Loan Documents are absolute and unconditional, and, after giving
effect to this Agreement, there exists no right of deduction, setoff,
recoupment, counterclaim or defense of any nature whatsoever to payment of the
Obligations, and (ii) the Loan Documents are valid and enforceable against
Borrower in accordance with their terms (subject to principles of equity and
laws applicable to the rights of creditors generally, including bankruptcy laws)
and grant valid and perfected security interests and liens in the collateral
described therein with the priority required by the Loan Documents.
5.    Conditions Precedent. Borrower shall deliver the following to Lender, in
form and substance acceptable to Lender and its counsel, as conditions to the
effectiveness of this Amendment:
(i) this Amendment;
(ii) Out-of-State Affidavits (Part I) transmitting counterparts hereof signed by
Borrower and by Raymond James Financial, Inc., as guarantor, respectively, and
of a Modification Closing Statement signed by Borrower; and

119

--------------------------------------------------------------------------------



(iii) payment of the reasonable fees and expenses of Lender's counsel with
respect to this Amendment as stated in the Modification Closing Statement
included in Borrower's document transmittal to Lender.
6.    Release. As an inducement to Lender to enter into this Amendment, Borrower
hereby releases Lender from any claim, defense, or right of setoff, known or
unknown, that Borrower may have against Lender as of the execution of this
Amendment arising from or related to the Loan Documents or the Obligations,
except that Lender's duties of future performance under the Loan Documents, as
amended hereby, are not released.
7.    Construction of Agreement. This Amendment has been reviewed fully by the
parties with benefit of counsel and shall not be construed against a party as
author.
8.    Assignment. This Amendment shall be binding upon and inure to the benefit
of the respective heirs, successors and assigns of Borrower and Lender, except
that Borrower may not assign any rights or delegate any obligations arising
hereunder without the prior written consent of Lender. Any attempted assignment
or delegation without such required prior consent shall be void.
9.    Entire Agreement. This Amendment and the other Loan Documents represent
the entire agreement of the parties concerning the subject matter hereof, and
all oral discussions and prior inconsistent agreements are merged herein. In the
event of an inconsistency between this Amendment and the provisions of the other
Loan Documents, the provisions of this Amendment shall control.
10.    Applicable Law. This Amendment shall be governed by the substantive laws
(excluding conflicts principles) of the State of New York.
11.    Jurisdiction; Venue; Waiver of Jury Trial; Etc. All matters of submission
to jurisdiction, venue, waiver of jury trial, and other general matters shall be
determined as provided in the Credit Agreement.
12.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original, and may be delivered electronically
by facsimile or .pdf image; provided, however, that Borrower shall also promptly
forward to Lender an executed original hereof.
[signatures follow]

120

--------------------------------------------------------------------------------






This First Amendment to Revolving Credit Agreement is executed as of the date
first written above.
LENDER:


REGIONS BANK


By:    /s/ Martha T. Lanahan    
Name:    Martha T. Lanahan
Title:    Executive Vice President


BORROWER:


RJ SECURITIES, INC.

By:    /s/ Donald F. Gregory    
Name:    Donald F. Gregory
Title:    Vice President and Assistant Treasurer



REAFFIRMATION OF GUARANTY AGREEMENT
The undersigned reaffirms the continued effect of that Guaranty Agreement
executed by the undersigned, dated as of November 14, 2012, in favor of Regions
Bank, by which the undersigned guarantees the "Obligations" as defined in the
"Credit Agreement" (as defined above) as amended by the foregoing First
Amendment to Revolving Credit Agreement.
Executed as of the date first written above.
RAYMOND JAMES FINANCIAL, INC.
By:    /s/ John C. Carson, Jr.    
Name:    John C. Carson, Jr.
Title:    President





121